NO. 07-07-0341-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JULY 9, 2008

______________________________



EFRAIN ARANDA, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 242
ND
 DISTRICT COURT OF HALE COUNTY;



NO. B 13671-0003; HONORABLE ED SELF, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.





MEMORANDUM OPINION





Appellant, Efrain Aranda, pleaded guilty to the offense of possession of marijuana of 50 pounds or less but more than 5 pounds, a third degree felony, and was placed on 10 years probation on August 7, 2000.  Subsequently, the State filed three separate motions to revoke his community supervision.  On August 27, 2001, after a motion to revoke had been filed, the trial court entered an order continuing appellant on community supervision with a modification of some of the terms and conditions.  After the filing of the second motion to revoke his community supervision in October of 2005, the State dismissed the motion on March 22, 2006.  Thereafter, on May 31, 2007, the State filed a third motion to revoke appellant’s community supervision.  A hearing was held on July 2, 2007, at which time appellant pleaded true to the allegations contained in the motion to revoke community supervision.  After hearing testimony about the allegations and appellant’s conduct, the trial court revoked appellant’s community supervision and sentenced him to 10 years confinement in the Institutional Division of the Texas Department of Criminal Justice.  We affirm.

Appellant’s attorney has filed an 
Anders
 brief and a motion to withdraw.  
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of his motion to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion, the record reflects no reversible error upon which an appeal can be predicated.  
Id
. at 744-45.  In compliance with 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling authorities, there is no error in the trial court’s judgment.  Additionally, counsel has certified that he has provided appellant a copy of the 
Anders
 brief and motion to withdraw and appropriately advised appellant of his right to file a 
pro se
 response in this matter.  
Stafford v. State
, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised appellant of his right to file a 
pro se
 response.  Although, appellant requested and was granted an extension of time to file a 
pro se
 response, appellant has not filed a response.

By his 
Anders
 brief, counsel raises grounds that could possibly support an appeal, but concludes the appeal is frivolous.  We have reviewed these grounds and made an independent review of the entire record to determine whether there are any arguable grounds which might support an appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Bledsoe v. State
, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We have found no such arguable grounds and agree with counsel that the appeal is frivolous.

Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s judgment is affirmed.
(footnote: 1)
	Mackey K. Hancock

         Justice 





Do not publish.

FOOTNOTES
1:Counsel shall, within five days after the opinion is handed down, send his client a copy of the opinion and judgment, along with notification of the defendant’s right to file a 
pro se
 petition for discretionary review.  
See
 
Tex. R. App. P.
 48.4.